Exhibit 10.1

 

AMENDMENT NO. 2 TO
DEVELOPMENT AND LICENSING AGREEMENT

 

THIS AMENDMENT NO. 2 TO THE DEVELOPMENT AND LICENSING AGREEMENT (the
“Amendment”) is made as of August 5, 2015 (the “Amendment Date”), by and between
Eagle Pharmaceuticals, Inc. (“Eagle”), and Robert One, LLC, (“Robert”), and
amends the February 13, 2009 Development and Licensing Agreement (the “Original
Agreement”), by and between Eagle and Robert as amended on December 23, 2010. 
Capitalized terms used in this Amendment and not otherwise defined shall have
the same meanings ascribed to such terms in the Original Agreement.

 

WHEREAS, Eagle and Robert desire to amend the Original Agreement, as more
particularly set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Eagle and SciDose agree as follows:

 

1.              Amendment to Section 1.37.  Section 1.37 of the Original
Agreement is hereby amended by deleting the entire clause and replacing it with:

 

1.37                  “ROYALTY RATE” means (i) fifty percent (50%) with respect
to a 505(b)(2) application; (ii) thirty percent (30%) with respect to an ANDA
application; and (iii) twenty-five percent (25%) with respect to the Pemetrexed
parenteral formulation.

 

2.              Effect on the Original Agreement.  Except as specifically
amended herein, the Original Agreement, all other documents, instruments and
agreements executed and/or delivered in connection therewith, shall remain in
full force and effect, and are hereby ratified and confirmed.  Each reference in
the Original Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or
words of like import shall mean and be a reference to the Original Agreement as
amended hereby.

 

3.              Entire Agreement.  The Original Agreement, as modified by this
Amendment, and the other writings specifically identified therein and herein or
contemplated thereby and hereby, is complete, reflects the entire agreement of
the Parties with respect to the subject matter hereof, and supersedes all
previous written or oral negotiations, commitments and writings.

 

4.              Counterparts.  This Amendment may be executed in counterparts,
each of which shall be deemed an original and any of which shall constitute a
single document.  A facsimile (or pdf) signature of an authorized signatory of
any Party shall be valid and binding and constitute due execution and delivery
of this Amendment by such Party.

 

5.              Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to its
conflict of law rules or principles.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their respective proper and duly authorized representatives as of
the date first set forth above.

 

 

EAGLE PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Scott Tarriff

 

Name:

Scott Tarriff

 

Title:

President and CEO

 

 

 

 

 

 

 

ROBERT ONE, LLC

 

 

 

 

 

 

 

By:

/s/ Joseph Bohan

 

Name:

Joseph Bohan

 

Title:

President and CEO

 

2

--------------------------------------------------------------------------------